            Case 2:18-cv-00186-TSZ-BAT Document 31 Filed 05/29/20 Page 1 of 2



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   PARAMJIT SINGH BASRA,

 9                                Petitioner,               CASE NO. C18-186-TSZ

10           v.                                             ORDER LIFTING STAY AND
                                                            SETTING FORTH BRIEFING
11   STEPHEN SINCLAIR,                                      SCHEDULE

12                                Respondent.

13          Respondent requested that the order staying and holding this case in abeyance be lifted

14   because petitioner had fully exhausted Ground 2 of his original habeas petition in state court and

15   the deadline had long passed by which he could petition for a writ of certiorari before the United

16   States Supreme Court. Dkt. 29. The Court ordered petitioner to show cause why the stay should

17   not be lifted and noted that in the absence of a response the Court would presume that

18   respondent’s request was unopposed. Dkt. 30. Petitioner has not responded.

19          Because the reason for the stay no longer exists, the Court LIFTS the order staying and

20   holding this case in abeyance so the matter may proceed to a consideration of the merits. Dkts.

21   22, 23. The Court sets forth the following briefing schedule:

22                •   Respondent should file a supplemental answer addressing the remaining, fully

23                    exhausted habeas grounds (Grounds 2, 3, and 4 in the original petition) and a



     ORDER LIFTING STAY AND SETTING
     FORTH BRIEFING SCHEDULE - 1
          Case 2:18-cv-00186-TSZ-BAT Document 31 Filed 05/29/20 Page 2 of 2



 1               supplemental relevant state court record by July 9, 2020;

 2           •   Petitioner should file a response to the answer by August 3, 2020;

 3           •   Respondent should file an optional reply brief by August 7, 2020;

 4           •   The Clerk should note the habeas petition for consideration on August 7, 2020.

 5        DATED this 29th day of May, 2020.

 6

 7                                                    A
                                                      BRIAN A. TSUCHIDA
 8                                                    Chief United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER LIFTING STAY AND SETTING
     FORTH BRIEFING SCHEDULE - 2
